Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation entered into between counsel for the respective parties:
*657IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto, that the merchandise consists of woven wool fabric.
IT IS FURTHER STIPULATED AND AGREED that the price, at the time of exportation to the United States of the instant merchandise, at which such or similar merchandise was freely sold in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States was the appraised value less 40%.
IT IS FURTHER STIPULATED AND AGREED that this appeal for re-appraisement be submitted on this stipulation.
On the agreed facts, I find and hold the export value, as that value is defined in section 402(d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value is the appraised value, less 40 per centum.
Judgment will be entered accordingly.